Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 1 of 23 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                                                                         oBimi
                        FOR THE EASTERN DISTRICT OF NEW YORK



Arlene Joyce Furfero,
                                                       Complaint for Employment
(Write thefull name ofeach plaintiffwho isfiling this Discrimination
complaint. Ifthe names ofall the plaintiffs cannotfit
in the space above, please write "see attached" in the Case No.
space and attach an additional page with thefull list
                                                       (to befilled in by the Clerk's Office)
ofnames.)

                                                        Jury Trial:    X Yes       □ No
    -against-                                                          (check one)

St. John's University, Conrado "Bobby" Gempesaw,
Simon Moller, Norean Sharpe, Charles Clark, Joseph
Oliva, Joshua Hurwit, Nada Llewellyn, Keaton
Wong, Michelle Cadle, and Danielle Haynes,


(Write thefull name ofeach defendant who is
being sued. Ifthe names ofall the defendants
cannotfit in the space above, please write "see
attached" in the space and attach an additional
page with thefull list ofnames.)


                                                                               N
                                                                                   OA
                                                                                     %
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 2 of 23 PageID #: 2




L    The Parties to This Complaint

     A.    The Plaintiff(s)

           Provide the information below for each plaintiff named in the complaint. Attach
           additional pages if needed.

                  Name                   Arlene Joyce Furfero
                  Street Address          1373 Weaver Street

                  City and County        Scarsdale, Westchester
                  State and Zip Code     New York 10583

                  Telephone Number       914-725-3657

                  E-mail Address         drfurfero@drfurfero.com

     B.    The Defendant(s)

           Provide the information below for each defendant named in the complaint,
           whether the defendant is an individual, a government agency, an organization, or
           a corporation. For an individual defendant, include the person's job or title (if
           known). Attach additional pages if needed.
           Defendant No. 1

                  Name                   St. John's University
                  Job or Title           Employer
                  Street Address         8000 Utopia Parkway
                  City and County        Jamaica, Queens
                  State and Zip Code     New York 11439

                  Telephone Number       718-990-2000

                  E-mail Address

           Defendant No. 2

                  Name                   Conrado "Bobby" Gempesaw
                  Job or Title           President

                  Street Address         8000 Utopia Parkway - Newman Hall 3'^'* fl
                  City and County        Jamaica, Queens
                  State and Zip Code     New York 11439

                  Telephone Number       718-990-6755

                  E-mail Address         pres@,stiohns.edu

           See attached for I.B. Defendants (cont'd).
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 3 of 23 PageID #: 3




m.   statement of Claim


     Write a short and plain statement ofthe claim. Do not make legal arguments. State as
     briefly as possible the facts showing that each plaintiffis entitled to the damages or othdi
     reliefsought. State how each defendant was involved and what each defendant did that
     caused the plaintiff harm or violated the plaintifrs rights, including the dates and places
     ofthat involvement or conduct. If more than one claim is asserted, number each claim
     and write a short and plain statement ofeach claim in a separate paragraph. Attach
     additional pages if needed.

     A.     The discriminatory conduct of which I complain in this action includes(check ail
            that apply):

                    □       Failure to hire me.

                    □       Termination of my employment.
                    □       Failure to promote me.
                    □       Failure to accommodate my disability.
                    X       Unequal terms and conditions of my employment.
                    X       Retaliation.

                    X       Other acts (specify): Denied simimer session courses and
                            compensation; unwarranted disciplinary charges and suspension
                    (Note : Only those grounds raised in the charge filed with the Equal
                    Employment Opportunity Commission can be considered by the federal
                    district court under the federal employment discrimination statutes.)

      B.     It is my best recollection that the alleged discriminatory acts occurred on date(s)
            Various dates. See attached for lll.E. Statement of the Facts in my Case

      C.    1 believe that defendant(s) (check one):

                    X       is/are still committing these acts against me.
                    □       is/are not still committing these acts against me.

      D.     Defendant(s) discriminated against me based on my (check all that apply and
             explain):

                    □       race
                    □       color
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 4 of 23 PageID #: 4




                   X       gender/sex
                    □      religion
                    □      national origin
                    X      age. My year of birth is 1946. (Give your year of birth only ifyou
                           are asserting a claim of age discrimination.)
                    □      disability or perceived disability (specify disability)



      E.    The facts of my case are as follows. Attach additional pages if needed.

            See attached for III.E. Statement of the Facts in my Case.

            (Note: As additional supportfor the facts ofyour claim, you may attach to this
            complaint a copy ofyour charge filed with the Equal Employment Opportunity
            Commission, or the charge filed with the relevant state or city human rights
            division.)

IV.   Exhaustion of Federal Administrative Remedies

      A.    It is my best recollection that I filed a charge with the Equal Employment
            Opportunity Commission or my Equal Employment Opportunity counselor
            regarding the defendant's alleged discriminatory conduct on (date)

            September 12,2019.

      B.    The Equal Employment Opportunity Commission (check one):

                    □      has not issued a Notice of Right to Sue letter.
                    X      issued a Notice of Right to Sue letter, which I received on (date)
                           March 4,2020.
                           (Note: Attach a copy of the Notice ofRight to Sue letter from the
                           Equal Employment Opportunity Commission to this complaint.)

      C.    Only litigants alleging age discrimination must answer this question.

            Since filing my charge of age discrimination with the Equal Employment
            Opportunity Commission regarding the defendant's alleged discriminatory
            conduct (checkone)'.

                    X      60 days or more have elapsed.
                    □      less than 60 days have elapsed.
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 5 of 23 PageID #: 5




V.    Relief


      State briefly and precisely what damages or other relief the plaintiff asks the court to
      order. Do not make legal arguments. Include any basis for claiming that the wrongs
      alleged are continuing at the present time. Include the amounts of any actual damages
      claimed for the acts alleged and the basis for these amounts. Include any punitive or
      exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
      actual or punitive money damages.

      See attached for V. Relief.                                                               !
                                                                                                 I

VI.   Certification and Closing

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my '
      knowledge,information, and beliefthat this complaint:(1)is not being presented for an
      improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
      cost of litigation;(2)is supported by existing law or by a nonffivolous argument for
      extending, modifying, or reversing existing law;(3)the factual contentions have
      evidentiary support or, if specifically so identified, will likely have evidentiary support
      after a reasonable opportunity for further investigation or discovery; and(4)the
      complaint otherwise complies with the requirements of Rule 11.

      A.       For Parties Without an Attorney

               1 agree to provide the Clerk's Office with any changes to my address where case-
               related papers may be served. 1 understand that my failure to keep a current
               address on file with the Clerk's Office may result in the dismissal of my case.

               Date of signing: May /2020.

               Signature of Plaintiff
               Printed Name ofPlaintiff Arlene^yce Furfero
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 6 of 23 PageID #: 6




LB. Defendants(cont'd)
             Defendant No.3
                   Name                 Simon Moller
                   Job or Title         Provost
                   Street Address       8000 Utopia Parkway -Newman Hall Room 240
                   City and County      Jamaica, Queens
                   State and Zip Code   New York 11439
                   Telephone Number     718-990-6308
                   E-mail Address       mollers@stiohns.edu


             Defendant No.4
                   Name                 Norean Sharpe
                   Job or Title         Dean, Tobin College ofBusiness
                   Street Address       8000 Utopia Parkway - Bent Hall Room 311
                   City and County      Jamaica, Queens
                   State and Zip Code   New York 11439
                   Telephone Number     718-990-6476
                   E-mail Address       shaipen@stjohns.edu

             Defendant No.5
                   Name                 Charles Clark
                   Job or Title         Chair, Economics and Finance Department
                   Street Address       8000 Utopia Parkway -Bent Hall Room 330
                   City and County      Jamaica, Queens
                   State and Zip Code   New York 11439
                   Telephone Number     718-990-7343
                   E-mail Address       clarkc@.stiohns.edu


             Defendant No.6
                   Name                 Joseph Oliva
                   Job or Title         VP for Admin,Secretary, and General Counsel
                   Street Address       8000 Utopia Parkway - Newman Hall Room 218
                   City and County      Jamaica, Queens
                   State and Zip Code   New York 11439
                   Telephone Number     718-990-6421
                   E-mail Address       olivai@stiohns.edu


             Defendant No.7
                   Name                 Joshua Hurwit
                   Job or Title         Associate General Counsel
                   Street Address       8000 Utopia Parkway -Newman Hall Room 217A
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 7 of 23 PageID #: 7




                 City and County      Jamaica, Queens
                 State and Zip Code   New York 11439
                 Telephone Number     718-990-5699
                 E-mail Address       hurwiti@stiohns.edu


           Defendant No.8
                 Name                 Nada Llewellyn
                 Job or Title         Assoc. VP Human Resources, ChiefDiversity
                                      Officer, and Deputy General Counsel
                 Street Address       8000 Utopia Parkway = Newman Hall Room 214
                 City and County      Jamaica, Queens
                 State and Zip Code   New York 11439
                 Telephone Number     718-990-6334
                 E-mail Address       llewelln@stiohns.edu


           Defendant No.8
                 Name                 Keaton Wong
                 Job or Title         Director ofEqual Opportunity and Compliance
                 Street Address       8000 Utopia Parkway - University Center
                 City and County      Jamaica, Queens
                 State and Zip Code   New York 11439
                 Telephone Number     718-990-2660
                 E-mail Address       wongk1@stiohns.edu


           Defendant No.9
                 Name                 Michelle Cadle
                 Job or Title         EEO Specialist
                 Street Address       8000 Utopia Parkway - University Center
                 City and County      Jamaica, Queens
                 State and Zip Code   New York 11439
                 Telephone Number     718-990-1400
                 E-mail Address       cadlem@stiohns.edu


           Defendant No. 10
                 Name                 Danielle Haynes
                 Job or Title         Assoc. Dir. Employee Relations
                 Street Address       8000 Utopia Parkway- University Center C12
                 City and County      Jamaica, Queens
                 State and Zip Code   New York 11439
                 Telephone Number     718-990-1488
                 E-mail Address       havncsdl@stiobns.cdu
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 8 of 23 PageID #: 8




     C.        Place of Employment

               The address at which I sought employment or was employed by the defendant(s)
               is:

                     Name                   St. John's University
                     Street Address         8000 Utopia Parkway
                     City and County        Jamaica, Queens
                     State and Zip Code     New York 11439
                     Telephone Number       718-990-2000

n.   Basis for Jurisdiction

     This action is brought for discrimination in employment pursuant to (check all that
     apply):

               X     Title VII ofthe Civil Rights Act of 1964,as codified,42 U.S.C. §§ 2000e
                     to 2000e-17(race, color, gender, religion, national origin).
                     (Note: In order to bring suit infederal district court under Title VII, you
                     mustfirst obtain a Notice ofRight to Sue letterfrom the Equal
                     Employment Opportunity Commission.)

               X      Age Discrimination in Employment Act of 1967, as codified,29 U.S.C.
                     §§ 621 to 634.

                     (Note: In order to bring suit infederal district court under the Age
                     Discrimination in Employment Act, you mustfirstfile a charge with the
                     Equal Employment Opportunity Commission.)

               □      Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
                      to 12117.

                      (Note: In order to bring suit in federal district court under the American^
                      with Disabilities Act, you must first obtain a Notice ofRight to Sue letter
                     from the Equal Employment Opportunity Commission.)

               □      Other federal law (specify the federal law):


               X      Relevant state law (specify, ifknown): NYS Executive Law § 296
               X      Relevant city or county law (specify, ifknown): Title 8 of the
                      Administrative Code of the City of New York
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 9 of 23 PageID #: 9




III.E. Statement ofthe Facts in my Case

                                           Background


I am a 73-year old female. I earned my doctoral degree in economics from Rutgers University in
1980.1 was hired by Defendant St. John's University to commence employment on September 1
1980, as an Assistant Professor in the Economics and Finance Department in the the College of
Business Administration(now,the Peter J. Tobin College of Business). I was successfully
tenured and promoted to Associate Professor in 1985.

I have successfully completed all mandatory classroom observations(for reappointment,
promotion,tenure, and Post Tenure Peer Review). My last review occurred in academic year
(AY)2014-2015.1 received an Outstanding for my performance and was awarded the maximuip
monetary award of$2,000. My next review is scheduled for AY 2021-2022.

 Commencing July 1,2019,the University appointed Dr. Charles Clark as the new Chair for th^
 Economics and Finance Department Since Dr. Clark's appointment, he has done nothing but
 harass, embarrass,and intimidate me.I have suffered several adverse employment actions
 which I believe are a direct result of my being an older female professor and as retaliation for
 filing an age and gender discrimination complaint against him with Human Resources.

 Discrimination is not beneath Dr. Clark. He was at the center of an age discrimination
controversy back in the mid-2000s, when he served as Associate Dean under former Dean
Richard Highfield. Dr. Highfield's goal,as stated in his Strategic Plan, was to hire, reward, and
promote "juniorjourneyman faculty members." Dr. Clark created a "productivity point system
to calculate the alleged scholarly productivity ofthe faculty members in the business school.
The points were then used to allocate research resources(grants and graduate assistants),
reduced teaching time for research, and sabbaticals. However,the points were intentionally
weighted more heavily toward activities ofjunior faculty members(who tend to be younger)
and dismissed, ignored, or overlooked legitimate scholarly activities of senior faculty members
(who are older). Dean Highfield used the "productivity point system" to justify the disparate
treatment and,in doing so,forced older professors into voluntarily retiring so that the
University did not have to buy them out.

The University has had a difficult time getting older professors to retire voluntarily, without
having to offer them buyouts. Its last buyout was in 2014,and Dr. Gempesaw, who was hired in
2015,refuses to offer any. I believe that he encouraged the appointment of Dr. Clark as Chair o
the Economics and Finance Department with the malevolent intent of harassing, embarrassing,
and intimidating older professors to retire voluntarily without the need to offer buyouts. With the
support and cooperation of Dr. Norean Sharpe,the Tobin College Dean,Dr. Clark embarked on
a plan to systematically harass, embarrass, and intimidate older professors into voluntarily
retiring without the need for a buyout.

                            Material Adverse Employment Actions
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 10 of 23 PageID #: 10




 1)      First discriminatory Article 10.01 action. On October 30,2018, Dr. Clark sent me an
 Article 10.01 disciplinary letter to come to a meeting in his office to discuss a complaint from
 two students, who said that I berated and threatened them over the use ofa Team Room. Withoh
 ever getting my side ofthe story, he inflated the complaint to allege that I engaged in "conduct
 inconsistent with accepted professional and moral standards." I met with Dr. Clark on Novemb^i
 9,2018. Dr. Joseph Marotta, President ofthe Faculty Association(FA),attended the meeting.
 Article 10.01 is reserved for "academic issues." The students' complaint had nothing to do with
 an academic issue and nothing I did was unprofessional or immoral. On December 10,2018,1
 met with Dean Sharpe and Dr. Marotta. Dean Sharpe conceded that I had not threatened the
 students, but rather that the students felt threatened(and I certainly had not engaged in "conduct
 inconsistent with accepted professional and moral standards"). At that point, the matter should
 have been dismissed, but it was not. To resolve the matter,I agreed to apologize,ifthe
 documents generated during this bogus Article 10.01 action were destroyed. The University
 refused.


On December 17,2018, Associate General Counsel, Joshua Hurwit, Esq.,emailed me,saying,
the documents would not be destroyed. Instead, he suggested and crafted a memo to be placed ih
my file to which I could respond. The memo said that I "raised my voice." I refused to entertain
it. Even assuming that I had raised my voice, which I do not concede,raising one's voice is not
"conduct inconsistent with accepted professional and moral standards." Rather the
characterization is gender bias. When a man raises his voice, he is considered to be authoritariaiji.
assertive, showing leadership. When a woman raises her voice, she is considered to be engaged
in "conduct inconsistent with professional and moral standards." The memo was discriminatory

 On December 18,2018,1 appealed the actions ofDr. Clark, Dr. Sharpe, and Mr. Hurwit to the
 Interim Provost, Dr. Simon Moller. In his decision, dated January 9,2019, Dr. Moller,
 discriminated against me when he failed and refused to simply dismiss the Article 10.01 based
 on a non-academic issue, and,instead, wrote that my appeal was premature, because I had not
 received a written action plan. However,a written action plan was completely unnecessary in n^
 case, because I did nothing wrong. This matter is in limbo and requires immediate resolution. I
 believe that Drs. Clark, Sharpe, and Moller, and Mr. Hurwit harassed, embarrassed, and
 intimidated me with this Article 10.01 proceeding, because I am an older female professor.

 2)     Second discriminatorv Article 10.01 action. On April 16,2019,Dr. Clark sent me anoth^i*
 Article 10.01 disciplinary letter, this time to summon me to his office for a meeting to discuss
 what he called "low student evaluations and student complaints." Dr. Clark failed to identify any
 academic issue with regard to either student evaluations or student complaints. This time,I did
 not meet with Dr. Clark. Instead, I forwarded Dr. Clark's letter to both ofour faculty union
 presidents-Dr. Frank Leveness(AAUP)and Dr. Joseph Marotta(FA)- with my comments
 expressing opposition to the meeting. A year has passed and I am still awaiting their reply. This
 matter is similarly in limbo and requires immediate resolution. I believe that Dr. Clark harassed,
 embarrassed, and intimidated me with this Article 10.01 action, because I am an older female
 professor.

 Dr. Clark could have used other informal non-punitive procedures, but failed and refused to do
 so. Normally,a Department Chair will tell a student to take up an issue, first, with the professor



                                                 10
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 11 of 23 PageID #: 11




 Failing resolution with the professor, the Chair will call or email the professor informally,
 identify the issue or problem, and ask the professor for his/her side ofthe story. Expediency in
 resolving, especially, student complaints is of utmost importance. As Department Chair, Dr.
 Clark has a duty to resolve student complaints expeditiously. Instead, he warehoused them.
 Warehousing the complaints and,then,impetuousness commencing an Article 10.01 disciplinai|3'
 action, without even asking for my side ofthe story to determine the merits ofthe incidents,
 show his true discriminatory animus. Since Article 10.01 was added to the University Statutes
 (circa 2010),I have never heard ofa Department Chair using it for anything. I believe that Dr.
 Clark harassed, embarrassed,and intimidated me with this Article 10.01 action, because I am ap
 older female professor.

 3)      Disparate impact on older professors of alleged ''neutral^^ nolicv. On Februaiy 5,2019,
 Dr. Clark sent emails to Dr. Young Back Choi and me,saying, the Dean had asked the
 Department Chairs to meet with professors who had "low student evaluations." I emailed Dean
 Sharpe and asked her if she had made the request and she said,"Yes." Through further emails,;
 learned that she had no objective metrics for which professors would be called into these
 meetings, but I know,only older professors, who were singled out for such disparate treatment.
 The professors whom I know were subject to this disparate treatment were Drs. Young Back
 Choi(late 60s), Anthony Pappas(72 years), Raja Vatti(83 years), Athanasios Vasilopoulos(82
 years), and me.Presumably neutral policies that yield discriminatory results must be abandoned
 and prohibited. I believe that Dr. Clark and Dean Sharpe harassed, embarrassed, and intimidated
 Drs. Choi,Pappas, Vatti, Vasilopoulos, and me,because we are older professors.

 4)      Discriminatorv assignment of mv preferred summer session class to a vounger male
 professor. On or about April 2,2019,1 noticed in the University's course offerings online that
 Dr. Clark had assigned Dr. Aleksandr Gevorkyan, a 43-year old male,to teach a summer sessiojii
 course that I requested. I asked Dr. Clark to revise the schedule and assign me to teach the
 course, pursuant to §§9.10 and 9.11 ofthe Collective Bargaining Agreement(CBA). He refused
 Pursuant to §9.11,a class should be assigned to the more senior professor, when both professor^
 have the qualifications to teach the course and the department has no special needs to deviate
 from seniority assignment. Dr. Clark violated this provision, because both Dr. Gevorkyan and I
 have the qualifications to teach the course and the department had no special needs to deviate
 from seniority assignment. Pursuant to §§9.10 and 9.11, all teaching assignments must be
 approved by the Department's Personnel and Budget(P&B)Committee. Dr. Clark violated this
 provision, because he never even notified the P&B Committee members that 1 had requested to
 teach the course. 1 notified the Committee members about the problem,and they requested a
 meeting with Dr. Clark to approve my assignment. Dr. Clark held two meetings, but nothing w^
 accomplished, because Dr. Clark talked non-stop at the meetings and he refused to allow the
 P&B Committee members to vote. As a result. Dr. Gevorkyan taught the course and 1 lost
 $13,024 as summer session 2019 compensation(1/12^ of my annual contract salary, pursuant to
 §14.06 ofthe CBA). Otherjob opportunities were not reasonably available to me.1 believe that
 Dr. Clark treated me differently in the course assignment process and gave the summer session
 course to Dr. Gevorkyan, rather than me, because 1 am an older female professor. Since Dr.
 Clark's action was willful, 1 am entitled to double damages.




                                                 11
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 12 of 23 PageID #: 12




 5)    Discriminatory removal of graduate classes from mv teaching schedule and assignment
 younger male professor. In mid-April,I noticed in the University's course offerings online that
 two sections ofa graduate course,previously assigned to me and approved by the P&B
 Committee, were missing from my Fall 2019 teaching schedule. I asked Dr. Clark why the
 sections had been removed and he simply said that "issues have arisen." I asked him what issues
 but he refused to say. I asked him to reinstate the sections. He refused. When I queried the P&B
 Committee members,I learned that Dr. Clark had removed the graduate courses without any
 consultation or approval from the P&B Committee.

 On July 31,2019, Dr. Clark emailed me,saying, he was giving my graduate classes to a male
 professor in his 60s(the younger male would have 3 sections ofthe same graduate course or on
 preparation for the semester)and he was giving me 3 undergraduate courses(3 different
 preparations). In his email, he acknowledged that he was making the younger male professor
 better off(Pareto optimal), while making me,the older female, worse off(Pareto suboptimal).

 After 38 years ofteaching combinations of graduate and undergraduate classes. Dr. Clark
 unilaterally, without P&B Committee approval,removed graduate courses from my teaching
 schedule, gave the graduate classes to a younger male professor, and assigned me only
 undergraduate courses. 1 believe that Dr. Clark treated me differently by unilaterally removing
 these two courses from my Fall 2019 teaching schedule, because 1 am an older female professor.

 6)     Discriminatory assignment ofclasses to younger professors. At the start ofthe Fall 2019
 semester(September)1 learned that Dr. Clark did not change the above male professor's
 schedule and that he covered the courses that 1 had selected to teach with a combination of
 younger professors vrith lesser credentials: Dr. Juan Chebly(33 years). Dr. Chris O'Kane(38
 years), Ms. Tracey L Freiberg(34 years), and Mr. Michael Flaherty(37 years). All but one of
 these hires plus other adjimct hires are male. Dr. O'Kane is not qualified to teach economics
 courses as he does not have a doctoral degree in economics. It is in philosophy. Ms. Freiberg aijd
 Mr. Flaherty have not yet completed their doctoral degrees. 1 believe that Dr. Clark treated me
 differently, because 1 am an older female professor.

 7)     Discriminatory removal and reassignment ofclasses to younger professors. In addition, I
 learned from Dr. Ralph Terregrossa(65 years) that Dr. Clark took away his overload course for
Spring 2020 and gave it to a 39-year old adjunct, Basel Mansour, who has not yet completed hi^
doctoral degree. Upon information and belief, the P&B Committee did not approve this change
But for the fact that Dr. Terregrossa is an older professor. Dr. Clark would not have pulled the
overload course from Dr. Terregrossa's teaching schedule and given it to a younger professor.
This is another example ofDr. Clark's harassment, embarrassment,intimidation, and disparate
treatment ofolder professors.

8)      Retaliation and more Age and Gender Discrimination from bogus allegations of
 statements related to race discrimination.

On April 30,2019,1 filed an age and gender discrimination complaint against Dr. Clark with
Human Resources. My case was assigned to Danielle Haynes, Associate Director Employee
Relations.




                                                12
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 13 of 23 PageID #: 13




 On May 2,2019,1 met with Ms. Haynes.I mentioned that the discrimination may be more
 systemic and involve Dean Sharpe, Mr. Hurwit, and other administrators, going up the line to th^
 President. I subsequently forwarded additional evidence ofdiscrimination to her.

 On May 15,2019, Michelle Cadle, an EEO Specialist, sent me an email asking me to meet to
 discuss allegations ofstatements related to race discrimination.I contacted Dr. Marotta, again,
 and we agreed to meet with Ms. Cadle on June 11,2019.

 On June 4,2019, Ms. Cadle sent me a second email, saying,"At our meeting on June 11,2019,
 we are also going to discuss the attached, which was brought to our attention recently." The
 attachment was a 25-page anonymously typed unsigned, unsworn, unauthenticated, unverified,
 uncertified transcript of an interview that I allegedly gave to a former graduate student, more
 than six(6)years prior, on March 28,2013, as partial fulfillment for his grade in a graduate
 course he was taking with Dr. Kirsten S^lvian in the Master ofPublic History program.

 On June 11,2019,Dr. Marotta and I met with Ms. Cadle. Mr. Hurwit also attended the meeting
 I subsequently learned in January 2020 that Mr. Hurwit recorded the meeting without telling us

 First, Ms. Cadle posited three statements that I allegedly made to students in one of my Spring
 2019 classes. The statements turned out to be innocuous. On July 10,2019, Ms. Cadle sent me ^
 closing letter, finding no evidence of discrimination in the alleged statements. Dr. Clark filed
 these allegations ofrace-related statements, and he did so to harass, embarrass, and intimidate
 me, because I am an older female professor, and as retaliation, because I filed an age and gender
 discrimination complaint against him.

 Second, Ms. Cadle moved to address the transcript. Dr. Clark said that he "found" this transcript
 on a St. John's website,following a google search, and forwarded it to University Counsel,
 Joseph Oliva, Esq.,and to the Director ofEqual Opportunity and Compliance,Dr. Keaton Woii^
 I acknowledge giving an interview, that was recorded, but I was never given a copy ofthe
 recording to review, and I never knew of any transcription. I had never seen the transcript befof^
 June 4*'', and it was unauthenticated. As a condition of giving the interview,I signed a Deed of
 Gift in which I turned over all of my rights in the interview to the University. In paragraph 2,th^
 Deed said that the staff may edit the interview. Since I had never reviewed the recording or seep
 the transcript and was completely unaware ofits existence up to that point,I did not know who
 made it or if anyone had edited it. I asked for authentication. Neither Ms. Cadle nor Mr. Hurwil
 could authenticate the transcript. I refiised to discuss it, without authentication. The meeting
 ended.


 On July 1,2019, Ms. Haynes sent me a closing letter, saying, she failed to find any evidence of
 age and gender discrimination in my case. In light of all the evidence I submitted, Ms. Haynes'
 failure to find any evidence ofage and gender discrimination is age and gender discrimination.

 On July 2,2019, Ms. Cadle sent me an email, saying,"we"foimd the audio file ofthe interview
 and the audio file confirms the transcript,"we"sent it along with 2 other documents to your




                                                 13
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 14 of 23 PageID #: 14




 campus mailbox, and we would like to meet with you on July 15,2019. She did not identify the
 documents,' and she had authenticated the audio file.

 Professors are 10-month employees. By July, we are on summer break. I sent Ms. Cadle's emai
 to Dr. Marotta, who emailed Ms. Cadle, saying, faculty are not obligated to come to meetings
 over the summer and that I would meet with her when I returned to campus in September.

 Ms. Cadle never replied. Instead, she conducted her own "investigation" on an unauthenticated
 transcript, in my absence and without my input. On July 17,2019,she sent me a closing letter,
 saying, she found enough evidence that I had made "offensive"(not discriminatory)statements
 "about"(not to) St. John's students in violation ofan anti-bias, anti-discrimination policy (#704i
 which was adopted more than 5 years AFTER the date on the transcript. Her conclusion was
 completely inconsistent with the content ofthe University's own policy. She failed to support l]^€|r
 conclusion with evidence ofany alleged statements. I believe that Dr. Clark's allegations and
 Ms. Cadle's bogus investigation were age and gender discrimination, because I am an older
 female professor, and retaliation, because I filed an age and gender discrimination complaint
 against Dr. Clark and implicated senior administrators, whom Ms. Cadle may have been directed
 to protect.

 Ms. Cadle forwarded my file to Dean Sharpe "for further handling." Dean Sharpe arbitrarily
 extracted what she identified as 4 sets ofstatements from the unauthenticated transcript, ascribdci
 the statements to me,and,on July 30,2019, while I was on summer break, she sent a letter to tl|i9
 President requesting that he bring an Article 10 disciplinary charge against me for alleged
 "conduct inconsistent with accepted professional and moral standards." I believe that the
 commencement ofthis Article 10 proceeding was age and gender discrimination by Dean
 Sharpe, because I am an older female professor, and retaliation by Dean Sharpe, because I filed
 an age and gender discrimination complaint against Dr. Clark and implicated her.

 Pursuant to the University Statutes,the President should have met with me to attempt a
 resolution. He never did. Instead, on August 7,2019, while I was still on summer break.
 President Gempesaw sent me a letter "relieving me of my teaching and service duties with pay
 pending a full investigation ofthe matter." The suspension was completely unwarranted. The
 charge has nothing to do with either my teaching or service duties. A professor is removed fi-on)
 the classroom only when s/he is a threat to others. At 5.0' I was not a threat to anyone and the
 President had no reason to believe that I was. I believe that this suspension by President
 Gempesaw was motivated by discrimination, because I am an older female professor, and he
 wanted me to voluntarily retire without a buyout, and by retaliation, because I filed an age and
 gender discrimination complaint against Dr. Clark and implicated him.

 On August 8,2019,while I was still on summer break, Joseph Oliva, Esq.,acting as the
 President's designee,forwarded Dean Sharpe's Article 10 disciplinary charge to the Committee
 on Investigation and Advice ofCharges Against a Faculty Member(die "Investigation
 Committee"). The Investigation Committee is composed of5 duly elected faculty members anc


 ^ I learned in September when I returned to school and picked up my mail that one
 document was the executed Deed of Gift and the other was a picture of me.

                                                 14
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 15 of 23 PageID #: 15




 is supposed to be an independent, impartial, completely neutral body. Its role is to investigate
 and resolve the charge(s). However, Mr. Oliva hamstrung the Investigation Committee, when hie
 (President Gempesaw's designee) accepted assignment from the Board of Trustees to be the
 Committee's legal adviser. As an attorney, he knew or should have known that this appointment
 created a major conflict ofinterest for him. The Investigation Committee subsequently noted in
 its Final Report and Recommendations(the "Report")that he strategically withheld important
 information from the Committee as a result ofthis dual appointment. See below. Mr. Oliva now
 became complicit with the other administrators in their attempt to terminate me and thereby Mr.
 Oliva participated in their age and gender discrimination and retaliation of me.

 On October 28,2019,the Investigation Committee submitted its Report to the President. The
 President fmled and refused to share it with me.It is now May 2020 and the President has failed
 and refused to share the Report with me. Upon learning from me in mid-December that the
 President refused to share the Report with me,the Investigation Committee sent me a copy on
 December 23,2019. However, because ofthe holidays, I did not read it until January 19,2020.

 The Report completely vindicated and exonerated me! The Committee found three things:(I)t|i
 University failed to supervise Dr. Kirsten Szylvian and her colleagues, who created the St.
 John's Oral History Project, but failed to implement the "best practices" ofthe Oral History
 Association, and uploaded personal interviews to the internet without appropriate protections f(^;
 interviewers and interviewees;(2)the University violated my academic freedom by filing bogus
 charges against my ability to speak freely about the University; and(3)no statements alleged
 from the transcript were improper. The Report noted how Mr. Oliva was unable to help with th^
 Committee's investigation as the President's designee, because he was also assigned to be the
 Committee's legal adviser and so the Committee could not identify the "whistleblower" or
 determine his/her motives for filing the bogus race discrimination allegations against me. The
 Report recommended unconditionally and without qualification that the President withdraw the
 charges and lift the suspension immediately.

 It is now May 2020, more than six(6) months later, and the President has failed and refused to
 act on the Committee's recommendations. Instead, the President is seeking a resolution that
 contains red herrings not even contemplated by the Committee. The President continues to
 discriminate against me,because I am an older female professor, and to retaliate against me
 because I filed an age and gender discrimination complaint against Dr. Clark and implicated him

 The President failed and refused to timely resolve the charges and lift the suspension from my
 teaching duties. The President's failure substantially changed the terms and conditions of my
 employment and caused me money harm. My principal duty is to teach. The President is
 preventing me from doing what I was hired to do and I am now out ofthe loop for course
 assignments for summer session and fall 2020.1 will lose another summer session stipend, this
 time as a result ofthe suspension. My money damages will be a minimum of$13,024,plus any
 salary increases for AY 2019-2020(1/12^ of my annual contract salary, pursuant to §14.06 of
 the CBA). Otherjob opportunities will not be reasonably available to me. Dr. Gempesaw's
 refusal to resolve the charges and lift the suspension on a timely basis on reasonable terms so
 that I can teach is willful, so that I am entitled to double damages. Dr. Clark has also assigned
 away all of my preferred courses for Fall 2020,including the graduate courses.



                                                  15
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 16 of 23 PageID #: 16




 The President failed and refused to timely resolve the charges and lift the suspension from my
 service duties. The President's failure substantially changed the terms and conditions of my
 employment. Approximately one third offaculty duties is to participate in governance-attend
 meetings,speak up,and vote. I have completely lost my ability to participate in faculty
 governance, because I have not been allowed to attend, participate in, or vote at Department or
 Faculty Council meetings.I was duly elected by the faculty as a representative to the University
 Senate and the Department's Personnel and Budget Committee. I am being denied the ability to
 exercise these elected appointments. I have not been allowed to attend those meetings,to speak
 up, or to vote. Dr. Gempesaw's refusal to resolve the charges and lift the suspension on a timely
 basis on reasonable terms so that I can serve is willful.

 The suspension has brought humiliation, embarrassment, and shame. My colleagues want to
 know where I am. They have heard rumors that the University has brought me up on disciplinal:^
 charges. The immediate reaction is. What did I do? What did I do? Nothing, but the University
 has failed and refused to withdraw the charges, lift the suspension, and dispel rumors.

 The University has unfairly and discriminatorily punished me for voluntarily helping a student t
 fulfill the requirements for one of his courses in a graduate program,and it has done nothing to
 punish Dr. Szylvian or her colleagues for their culpability with regard to the Oral History
 Project Dr. S^lvian is about 58 years old.

 President Gempesaw,et al., discriminated against me, because I am an older female professor
 and retaliated against me,because I filed an age and gender discrimination complaint against Dr
 Clark and implicated him.

 9)      I filed a complaint against Ms. Cadle for her failure to follow statutory and contractual
 procedures established in the CBA and the University's own policies. My complaint was,first,
 denied by Mr. Oliva, on behalfof Dr. Wong, who was on maternity leave(another conflict of
 interest for Mr. Oliva), and,on appeal, by Nada Llewellyn, Associate Vice President of Human
 Resources, on non-responsive grounds. They are simply covering up for their own ineptitude ap
 discriminatory failure to sanction Ms. Cadle for her improper investigation and to stop this age
 and gender discrimination and retaliation of me fi'om going further.

 The discriminatory animus against me is systematic and pervasive. Several members ofthe
 Administration are complicit; Dr. Clark, Dr. Sharpe, Dr. Moller,and Dr. Gempesaw. Now,Mr.
 Oliva, Mr. Hurwit,and Ms. Llewellyn have unethically closed ranks to cover-up what we knovj^
 now fiom the Investigation Committee was a deeply flawed investigation by Ms. Cadle, and,
 now,they are all covering up for Dr. Clark, Dean Sharpe, Dr. Moller, President Gempesaw,Dr,
 Wong,and Ms. Haynes! The Article 10 charge and my suspension are also retaliation against m^
 for having filed an age and gender discrimination complaint agmnst Dr. Clark and senior
 administrators, including the President. I have never heard ofany faculty member being treated
 so harshly for no legitimate reason.




                                                  16
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 17 of 23 PageID #: 17




 V. Relief

 1)     I want money damages of$13,024 to compensate me for the loss of my summer session
 2019 course, because Dr. Clark assigned it to a younger male professor, plus double damages f9j*
 Dr. Clark's willfiilness for intentionally making the discriminatory course assignment.

 2)    I want money damages of$13,024, plus any contractual salary increases for AY 2019-
 2020,to compensate me for the loss of my summer session 2020 course, because President
 Gempesaw failed and refused to timely withdraw the Article 10 charges and lift my suspensionl
 plus double damages for President Gempesaw's willfulness for intentionally failing and refusing;
 to timely withdraw the Article 10 charges and lift my suspension.

 3)     I want an injunction against all ofthe Defendants-President Dr. Conrado"Bobby"
 Gempesaw,Provost Dr. Simon Moller, Dean Dr. Norean Sharpe, Department Chair Dr. Charle^
 Clark, Joseph Oliva, Joshua Hurwit,Nada Llewellyn, Dr. Keaton Wong,Ms. Michelle Cadle,
 and Ms.Danielle Haynes-enjoining them from fiirther engaging in discrimination and
 retaliation against me.

 4)     I want injunction against all ofthe Defendants enjoining them from further acting
 individually and in consort with one another to discriminate against older professors and femalb
 professors.

 5)     I want all ofthe Defendants to be directed to take sensitivity training for age and gender
 bias and discrimination.


 6)      I want the frivolous Article 10 proceeding against me terminated immediately, with
 prejudice. I want the Article 10 charge to be withdrawn, the suspension to be lifted, my faculty
 position to be restored with all rights and privileges. President Gempesaw to send me a formal
 written apology for his failure to reinstate me back in November 2019 after the Investigation
 Committee recommended such in its Report to him.Dean Sharpe to send me a formal written
 apology for filing the baseless Article 10 charge against me, Mr. Oliva to send me a formal
 written apology for intentionally obstructing the Investigation Committee's investigation, and tlje
 University to be directed to destroy any and all documents generated during the Article 10
 proceeding, except for the Committee Report.

 7)     I want the fiivolous allegations ofracial discrimination by Dr. Clark and the phony
 investigation and erroneous conclusion by Ms. Cadle that underlies the Article 10 charge to be
 dismissed, terminated, and withdrawn with prejudice. Dr. Clark to send me a formal written
 apology for filing a fiivolous claim, Ms.Cadle and Mr. Hurwit to send me formal written
 apologies for having engaged in unethical and improper employment practices in contraventioiji
 ofestablished University policies, Mr. Oliva and Ms.Llewellyn to send me formal written
 apologies for intentionally failing to discipline Ms. Cadle, and the University to be directed to
 destroy any and all documents generated during Ms. Cadle's fiivolous investigation.

 8)     I want the two Article 10.01 letters withdrawn,the allegations and complaints against m^
 terminated with prejudice. Dr. Clark, Dean Sharp, and Mr. Hurwit to send me formal written



                                                  17
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 18 of 23 PageID #: 18




 apologies for discriminating against me because of my age and gender, and the University to be
 directed to destroy any and all documents generated during these bogus Article 10.01 actions,
 including Mr. Hurwit's discriminatory memo.

 9)      I want an injunction against Dr. Clark and Dean Sharpe enjoining them from issuing
 Article 10.01 disciplinary letters, unless the letter explicitly identifies"an academic issue
 concerning a faculty member's teaching,research and scholarship, or service responsibilities(as
 set for in Article 9 ofthe Collective Bargaining Agreement)."

 10) I want an injunction against Dr. Clark and Dean Sharpe enjoining them from using
 student evaluations as bases for Article 10.01 disciplinary actions, where the Collective
 Bargaining Agreement and the University Statues intend for them to be used solely for faculty
 development, not discipline.

 11) I want an injunction against Dr. Clark and Dean Shaipe enjoining them from using
 student complaints as bases for Article 10.01 disciplinary actions, unless the letter adequately
 identifies the "academic issue" in the student complaint.

 12) I want an injunction against Dean Sharpe enjoining her from issuing or allowing
 Department Chairs to issue Article 10.01 letters, unless she has previously published well-
 defined metrics ofissues for which Article 10.01 disciplinary letters may be sent, and she must
 also publish a list of names offaculty members who are receiving Article 10.01 disciplinary
 letters based on the metrics and the metric for which the Article 10.01 letter is being sent, and
 she shall only draft written action plans that are narrowly tailored to correct specific identifiable
 academic issues.


 13) I want Dr. Clark to assign me to my requested course preferences, as per §§ 9.10 and 9.HI
 ofthe Collective Bargaining Agreement,and to restore graduate courses to my teaching
 schedules, now (for summer session and fall 2020)and in the future, as long as he is Departme(i
 Chair.




                                                  18
        Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 19 of 23 PageID #: 19

EEOC Form 5(11/09)
                                                                                                                              Agency(ies) C large
                  Charge of Discrimination                                                 Charge Presented To:
                                                                                                                              No(s):
       This form is affected by the Privacy Act of 1974. See enclosed Privacy Act             I I FEPA
             Statement and other information before completing this form.
                                                                                              [Xl EEOC                         520-2019-05306
                                             New York State Division Of Human Rights                                                        ahd EEOC
                                                               state orlocalAgency, ifany
Name (indicate Mr.. Ms.. Mrs.)                                                                               Home Phone                  Year of Birth
                                                                                                                                             I
Dr. Arlene J Fuifero                                                                                     (914)725-3657                     1946
street Address                                                         City, State and ZIP Code

1373 Weaver St. SCIARSDALE. NY 10583

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. {Ifmore than two, list underPARTICULARS below.)
Name                                                                                                 No. Employees, Members            Phone I Jo.


ST.JOHN'S UNiVERSiTY                                                                                        501+                (718)99(1-6161
street Address                                                         City,state and ZiP Code

8000 Utopia Pkwy, JAMAICA, NY 11439

Name                                                                                                 No. Employees, Members            Phone No.




Street Address                                                         City, State and ZIP Code




DiSCRIMINATION BASED ON (Check appropriate box(es).)                                                         DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                    Earliest                 Litest


 □ RACE □ COLOR              SEX □                             RELIGION
                                                                        □           NATIONAL ORIGIN           04-30-2019               04-31-2019

  □ RETAUATION           AGE □                       DISABILITY
                                                                       □      GENETIC INFORMATION


       □ OTHER (Specify)                                                                                            E         CONTINUING ACTON

THE PARTICULARS ARE (If additional paper Is needed, attach extra sheet(s)):
 \ have worked for the above-named entity since (1980) over 35-year5 and have recently been subUected
 to retaliation for having complained about age (72) and sex (gender female), in violation of the Agi
 Discrimination in Employment Act (ADEA). as well as. Title VII of the Civil Rights Act of 1964. as api ended
 (Title Vil). On April 30.2019.1 complained intemaliy about not receiving an assigned course (EGO
 that was assigned to a younger male professor. Dr. Alex Gevorkyan (40s) who was assigned the
 course. After my complaint. I was disciplined with fabricated and baseless claims of racial discri n abon.
 The claim stems from a 25-page interview that a student took of me six years ago for his class g
 which was posted on St. Johns website. I was disciplined on August 7.2019. by St. Johns Presidenj
 Conrado Gempesaw and suspended from work with pay for not adhering to St. Johns values. Sine
 suspension 4 younger professors U. Freiburg (34); j. Chebly (33); C. Kane (38) and M. Flaherty (3 ) ] have
 replaced me. i believe that at least 6 older professors are being targeted for removal with fabric
 claims of student complaints, excessive scrutiny of performance, disparate assignments and false
 misconduct allegation, in violation of Title VII. ADEA. State and Local Laws.

I want this charge filed with both the EEOC and the State or local Agency,          NOTARY - When necessary for State and Local Agency Re q Mirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                   I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAINANT



  Digitally signed by Arlene Furfeno on 09-12-2019 04:53 PM                         SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                     EDT                                            [month, day, year)
      Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 20 of 23 PageID #: 20
.EEOC Form 161 (11/16)                   U.S. Equal Employment Opportunity Commission

                                                 Dismissal and Notice of Rights
To:     Dr. Arlene J. Furfero                                                         From:    New York District Office
        1373 Weaver St                                                                         33 Whitehall Street
        Scarsdale, NY 10583                                                                    5th Floor
                                                                                               New York, NY 10004



      □                     On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
 EEOC Charge No.                                EEOC Representative                                                   Telephone N o

                                                D. Young,
 520-2019-05306                                 Investigator                                                          (929) 506- 5309
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

      □          The facts allegecl in the charge ^11 to state a claim under any of the statutes enforced by the EEOC.

      □          Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      □          The Respondent employs less than the required number of employees or is not otherwise covered by the s s tutes.

      □          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
                 The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to C(j) nclude                that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in cpmpliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by tf li charge.
      □          The EEOC has adopted the findings of the state or local fair employment practices agency that investigatec his charge.

      □          Other (briefly state)



                                                        - NOTICE OF SUIT RIGHTS -
                                                  (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondlscrlmlnatlon Act, or the Ag
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that wo will send you
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state co Jii. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violatki ns) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 vcsiiirs (3 vearsi
before you file suit may not be collectible.

                                                                    On behalf of the Commission


                                                                                                                     February 2<J, 2020
                                                                            Dcy
Enclosures(s)
                                                                   Judy A Keenan,                                           (Dati \^ailed)
                                                                   Deputy Director
cc:
           Attn.: Mr. Joshua Hurwit
           Associate General Counsel
           St. John's University
           8000 Utopia Parkway
           Jamaica, NY 11439
Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 21 of 23 PageID #: 21

                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                       New York District Office
                                                                                   33 Whitehall Street, S"* Floor
                                                                                   New York, NY 10004-2112
                                                                        For General Information:(800)669-4(00
                                                                                           TTY:(800)-669-6i20
                                                                                 District Office:(212)336-3620
                                                                                  General FAX:(212)336-3625




  Dr. Arlene J. Furfero
  1373 Weaver Street
  Scarsdale, NY 10583

  Re:     Arlene Furfero v. St. John's University
          EEOC #: 520-2019-05306

  Dear Dr. Furfero,

  The Equal Employment Opportunity Commission (hereinafter referred to as the "Commission')
  has reviewed the above-referenced charge according to our charge prioritization procedures.
  These procedures, which are based on a reallocation of the Commission's staff resources,
  apply to ail open charges in our inventory and call for us to focus our limited resources on tho?^
  cases that are most likely to result in findings of violations of the laws we enforce.

  We have evaluated your charge based upon the information submitted and have determined
  that further investigation is unlikely to result in a determination that Respondent violated one q1
  the Federal laws enforced by the Commission. Therefore, your charge will be dismissed.

  Attached is your Dismissal and Notice of Rights. If you want to pursue this matter further in
  Federai court, your iawsuit must be filed within 90 days of your receipt of the Notice included
  with this letter, otherwise your right to sue will be lost. This does not certify that Respondent is In
  compliance with the statutes. The Commission's processing of this charge has been conclud(3

 Should you have questions, you may contact Investigator D. Young at(929)506-5309.

 Sincerely,




                                                                           Februarv 28. 2020
 Deputy Director New York District Office                                  Date
 Acting District Director


 Enc.
                                                                               U.S.POSTAGE» P1TNEY BOWES
                                                                          <n
U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
            New York District Office
           33 Whitehall Street, 5th Fl                                         ^0^4 $ 000.50°
             New York. N.Y. 10004                                              0000360941 MAR 02 2020


                OFFICIAL BUSINESS
           PENALTY FOR PRIVATE USE. S300



                                                                                      '



                                                  Dr. Arlene J. Furfero
                                                  1373 Weaver Street
                                                  Scarsdale, NY 10583




                                         i Cs5S3S7035 C3-4:a
                                                                                                           Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 22 of 23 PageID #: 22
    •peAjasej^^6\iiiv!£103^mrJeDi/ussIB^sorf"S-n@d^lda-eiesejjojious|6u|6e)|3edsmi •Meilejeoeiiouo>».n,A
iiosns,w-s4ueiiidws^l|EWAM0Md6uipu8suiesni0,/,e,ospapMvojds,puB®8D,AJ9S|eisod-yn9q/jo/i^^^^                                   I
                                                                                                                             ■I4//
                                                                                                            sS
                                                                                                                s
                                                                                                           §s
      Ui
                                                                                                           is
  la
                                                                                                                LU
                                                                                                           COc/,
                                                                                                           CLlu
                                                                                                           -Ja
                                                                                                           ^OJ
                                                                                                           C/D^
                                                                                                           Xl
                                                                                                           3lj-
                                                                                                           _UJ
                                                                                                           COQ
                                                                                                           — q:
                                                                                                           >0
                                                                                                           w
                                                                                                           O u)
                                                                                                           fx
                                                                                                           IL N
                                                                                                           ^ t:
                                                                                                           2^9
                                                                                                           ui o
                                                                                                               o
                                                                                                               o
                                                                                                               o
                                                                                                               o
                                                                                                               o
                                                                                                               o
                                                                                                               o
                                                                                                               o
                                                                                                               CO
                                                                                                               D.
   IS
                                                                                                                     ■'\Y'
                                                                                                                     #
           Case 1:20-cv-02395-BMC-LB Document 1 Filed 05/26/20 Page 23 of 23 PageID #: 23
              €i This envelope (s made from post-consumer waste. Please recycle - agala
